359 F.2d 423
George J. QUAM, Appellant,v.UNITED STATES of America, Appellee.
No. 22953.
United States Court of Appeals Fifth Circuit.
April 11, 1966.

George J. Quam, Pro.  Se.
Reese L. Harrison, Jr., Asst. U.S. Atty., San Antonio, Tex., for appellee.
Before JONES and BELL, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
The appellant seeks a reversal of the order of the district court denying relief from a conviction and sentence for a violation of the Dyer Act.  The order entered by the district court is in all respects and will be affirmed.


2
In a paper recently filed by the appellant in this Court it is stated that he was an escaped mental patient at the time the case was tried.  This matter was not before the district court and cannot be considered on this appeal.

The order of the district court is

3
Affirmed.